
QuickLinks -- Click here to rapidly navigate through this document


Exhibit 10.23


July 8, 2004

R. William Taylor

Dear Bill:

        We are pleased to offer you following position within Accelrys Inc. and
it is our hope that you will become a part of this exciting and innovative
organization. The following will confirm the terms of our offer of employment to
you:

        Position/Location:    You will assume the position of Vice President of
Marketing and will join Accelrys as a member of the Executive Management Team
based in our San Diego headquarters. In this role you will report directly to
Mark Emkjer, President and CEO of Accelrys.

        Compensation:    Your compensation in the above position will include an
annual base salary of $225,000.00, paid semi-monthly at the rate of $9,375.00
per pay period. In addition you will participate in our Management Incentive
Plan designed to allow you to earn up to 30% of your base salary in incentive
compensation upon the achievement of corporate and individual objectives. For
FY05 your incentive eligibility will be prorated (7/12ths) consistent with your
partial year of service and of the eligible amount, you will receive a
guaranteed payment of 50% of that amount following the end of the fiscal year on
or about April 30, 2005. For FY06 you will receive a guaranteed payment of 50%
of that amount remaining to make your guaranteed bonus period a full year's term
(5/12ths) which will be paid to you following the end of the fiscal year on or
about April 30, 2006. Both payments are conditional upon the provision that you
do not voluntarily terminate your employment prior to the fiscal year end
associated with the guarantee.

        Employment and Benefits:    As a US employee of Accelrys Inc., you will
participate in our comprehensive employee benefits package. Accelrys is
committed to maintaining a competitive position in the employment marketplace
and in doing so makes available to you the standard employee benefits package
provided to US-based employees. This will include, but is not limited to,
health, disability and life insurance; participation in our 401(k) retirement
savings plan; and vacation benefits. In addition, you will be eligible to
participate in a number of executive-level benefits including supplemental long
term disability insurance and participation in Accelrys' executive deferred
compensation plan.

        It is understood that this offer of employment, its acceptance, or the
maintenance of human resources policies, procedures, and benefits do not create
a contract of employment for a specified term or guarantee of specific benefits.
Employment at Accelrys Inc. is not for a specific term and can be terminated by
you or by Accelrys Inc. at any time for any reason, with or without cause.

        This letter supersedes any prior or contrary representations that may
have been made by Accelrys Inc. Upon acceptance of this offer, the terms
described in this letter shall be the terms of your employment. Any additions or
modifications of these terms must be in writing and signed by the Vice President
of Human Resources.

        Relocation Terms:    Accelrys Inc. will agree to pay for reasonable and
customary expenses associated with your relocation to the San Diego area upon
your acceptance of this offer and upon commencement of your employment with us.
Relocation expenses must be approved in advance and can include the following:

•A house-hunting trip for you and you family

•Travel associated with the move of your family to San Diego

•The packing, moving and storage (for up to 3 mos.) of your household goods
including the move of up to two automobiles

•Payment for up to 1 month of temporary housing expense (not to exceed $5,000 in
total)

--------------------------------------------------------------------------------



•Closing costs associated with the sale of your home in Washington (expect to be
between 6-7% of sale price of your home)

•Cost associated with the exit taxes levied upon you by the state of WA.

•Closing costs associated with the purchase of a home in San Diego within
6 months of your commencement of employment with us. (up to 11/2% of total cost
of the home)

        Please note should you voluntarily terminate your employment with the
company prior to 2 years from the date of your relocation to San Diego, as
defined by final payment of relocation related expenses, you will agree to repay
to the company all monies paid to you or on your behalf in conjunction with your
relocation in accordance with the following.

        Immigration Assistance:    Accelrys will provide you with legal and
financial assistance in the completion of your United States permanent residency
filings and those filings that may be required in transferring your employment
to Accelrys.

        Employment Termination Provision:    In the event that your employment
with the Company is involuntarily terminated for reasons other than gross
misconduct Accelrys Inc. will agree to pay to you a severance payment equal to
6 months of your then base salary amount. This amount will be deemed payable
upon the effective date of your termination and will be paid to you in 12 equal
bi-weekly payments consistent with our standard US payroll processing periods.
This payment will be conditional upon your execution of an employment agreement
with Accelrys inclusive of change of control provisions related to accelerated
vesting of outstanding options and a standard release of all claims,
non-solicitation and of a non-competition agreement for a period equal to that
of the severance payment period provisions.

        Option Grant:    Upon joining the Company, management will recommend to
the Board of Directors that you be given the opportunity to receive an option
for 75,000 shares of common stock pursuant to the terms of the Non-Qualified
Stock Plan. Any offer of options is subject to the written approval of the
Company's Board of Directors and such standard conditions as the Board may
impose. The option will vest over a four (4) year period and will be priced in
accordance with the market close price as of the day you begin your employment
with us.

        Confidentiality:    Due to the nature of your responsibilities, you will
be required to execute and will be bound by the Company's Invention and
Non-Disclosure Agreement ("the Agreement") effective upon your commencement of
employment with the company. Please find a copy of this document enclosed for
your review.

        Proposed Start Date:    No later than September 1, 2004

        This offer is subject to your submission of an I-9 form, to satisfactory
completion of Accelrys' reference and background check and satisfactory
documentation with respect to your identification, and right to work in the
United States.

--------------------------------------------------------------------------------




        I look forward to your joining the Accelrys team and your involvement in
what we are confident represents an exciting and professionally rewarding
venture.

Accelrys Inc.      
By:
/s/  JUDITH OHRN HICKS      

--------------------------------------------------------------------------------

Judith Ohrn Hicks
Vice President, Human Resources
 
 
 
    
 
 
 
  Agreed and Accepted by:      
/s/  R. WILLIAM TAYLOR      

--------------------------------------------------------------------------------

R. William Taylor
 
 
 
Start Date: ____________
 
 
 
    
 
 
 
 
    
 
 
 
 

--------------------------------------------------------------------------------





QuickLinks


Exhibit 10.23

